Exhibit 10.1 NIELSEN HOLDINGS PLC PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT THIS AGREEMENT (the “Agreement”), is made, effective as of (the “Grant Date”) between Nielsen Holdings plc, a company incorporated under the laws of England and Wales (hereinafter called the “Company”), and (the “Participant”).For purposes of this Agreement, capitalized terms not otherwise defined above or below, or in the Amended and Restated Nielsen 2010 Stock Incentive Plan (the “Plan”), shall have the meanings set forth in Exhibit A attached to this Agreement and incorporated by reference herein.
